     Case 1:15-cv-01900-AWI-SKO Document 76 Filed 02/11/21 Page 1 of 3


 1   ANDREW W. INGERSOLL (CA Bar No. 221348)
     Environmental Enforcement Section
 2   Environment & Natural Resources Division
 3   United States Department of Justice
     P.O. Box 7611
 4   Washington, DC 20044
     (202) 514-1999
 5   andrew.ingersoll@usdoj.gov
 6   Attorney for the United States of America
 7
     JAMES T. DUFOUR, #113111
 8   Dufour Law
     819 F Street
 9   Sacramento, CA 95814
     (916) 553-3111
10
     dufourlaw@dufourlegal.com
11
     Attorney for Defendant Gibson Wine Co.
12

13
                                     UNITED STATES DISTRICT COURT
14
                                EASTERN DISTRICT OF CALIFORNIA
15
      UNITED STATES OF AMERICA,                        No. 1:15-CV-01900-AWI-SKO
16
                        Plaintiff,                     JOINT STIPULATION TO TERMINATE
17
                                                       CONSENT DECREE AND REQUEST
             v.
18                                                     FOR COURT APPROVAL; [PROPOSED]
      GIBSON WINE CO.,                                 ORDER THEREON
19
                        Defendant.
20
21          Plaintiff the United States of America on behalf of the United States Environmental
22   Protection Agency (“Plaintiff”) and Defendant Gibson Wine Company (“Defendant”) respectfully
23   move the Court to terminate the Consent Decree entered as a final judgment in this matter on
24   March 13, 2018 (ECF No. 73).
25          In support of this motion, Plaintiff and Defendant hereby stipulate and agree as follows:
26          1.     The Consent Decree was negotiated by Plaintiff and Defendant to resolve alleged
27   violations of the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; The Comprehensive Environmental
28

     Case No. 1:15-CV-01900-AWI-SKO                   1           Joint Stip. to Terminate Consent Decree and
                                                                  Request for Court Approval; Order Thereon
     Case 1:15-cv-01900-AWI-SKO Document 76 Filed 02/11/21 Page 2 of 3


 1   Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq.; and the Emergency

 2   Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.

 3          2.      On March 13, 2018, the Court entered the Consent Decree as a final judgment in

 4   this matter (ECF No. 73).

 5          3.      Pursuant to Section V of the Consent Decree, Defendant completed the

 6   compliance requirements of the Consent Decree and satisfied all claims for stipulated penalties

 7   available pursuant to Section IX of the Consent Decree.

 8          4.      In accordance with Paragraph 86 of the Consent Decree, Defendant requested

 9   termination of the Consent Decree on the basis it had satisfied the requirements for termination.

10          5.      Pursuant to Paragraph 87 of the Consent Decree, after receiving Defendant’s

11   request for termination, Plaintiff agreed that Defendant has satisfied the requirements for

12   terminating the Consent Decree, except for the Consent Decree’s information retention and

13   destruction notification requirements, which survive for five (5) years after termination. See

14   Consent Decree ¶¶ 66 - 67.)

15          Accordingly, the Parties hereby stipulate to, and request that this Court enter an order on,

16   termination of the Consent Decree.

17          RESPECTFULLY SUBMITTED,

18                                                 FOR PLAINTIFF UNITED STATES OF

19                                                 AMERICA:

20
21          Dated: February 10, 2021               /s/ Andrew W. Ingersoll
                                                   ANDREW W. INGERSOLL
22                                                 (CA Bar No. 221348)
23                                                 Environmental Enforcement Section
                                                   Environment & Natural Resources Division
24                                                 United States Department of Justice
                                                   P.O. Box 7611
25                                                 Washington, DC 20044
                                                   (202) 514-1999
26
                                                   andrew.ingersoll@doj.us.gov
27

28

     Case No. 1:15-CV-01900-AWI-SKO                    2           Joint Stip. to Terminate Consent Decree and
                                                                   Request for Court Approval; Order Thereon
     Case 1:15-cv-01900-AWI-SKO Document 76 Filed 02/11/21 Page 3 of 3


 1                                               FOR DEFENDANT GIBSON WINE COMPANY:

 2

 3         Dated: February 10, 2021               /s/ James T. Dufour
                                                  JAMES T. DUFOUR, SBN 1113111
 4                                                DUFOUR LAW
 5                                                819 F Street
                                                  Sacramento, CA 95814
 6                                                (916) 553-3111
                                                  dufourlaw@dufourlegal.com
 7

 8

 9

10
                                                 ORDER
11
           Pursuant to the Stipulation of all parties, the Consent Decree in this case is
12
     TERMINATED.
13
     IT IS SO ORDERED.
14

15   Dated: February 10, 2021
                                                SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

     Case No. 1:15-CV-01900-AWI-SKO                   3            Joint Stip. to Terminate Consent Decree and
                                                                   Request for Court Approval; Order Thereon
